EXHIBIT 10.1

 



LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of August 14, 2019 and is
entered into by and among Amyris, Inc., a Delaware corporation (the “Parent”),
Amyris Clean Beauty, Inc., a Delaware corporation, Amyris Fuels, LLC, a Delaware
limited liability company, AB Technologies LLC, a Delaware limited liability
company, and any other Subsidiary of Parent that has delivered a Joinder
Agreement (as defined herein) (each, a “Subsidiary Guarantor” and collectively,
the “Subsidiary Guarantors” and together with Parent, collectively, “Borrower”),
and Naxyris S.A., a Luxembourg société anonyme ( “Lender”).

RECITALS

A.       Borrower has requested Lender to make available to Borrower a loan in
an aggregate principal amount of up to $10,435,000 (the “Term Loan”); and

B.       Lender is willing to make the Term Loan on the terms and conditions set
forth in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower and Lender agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1              Unless otherwise defined herein, the following capitalized
terms have the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, Borrower and a third party bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Lender a perfected first
priority, subject to the Intercreditor Agreement, security interest in the
subject account or accounts.

“Affiliate” with respect to any specified Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and under “common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Advance(s)” means any Loan funds advanced under this Agreement.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Lender
in substantially the form of Exhibit A.



 

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Asset Sale” means a sale, assignment, conveyance, exclusive license (as
licensor), transfer or other disposition to, or any exchange of property with,
any Person (other than another member of the Parent or its consolidated
Subsidiaries), in one transaction or a series of transactions, of all or any
part of any Parent’s or a consolidated Subsidiary’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, created, leased or
licensed, other than (i) dispositions of obsolete or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business; (ii)
dispositions of inventory sold, and Permitted Intellectual Property Licenses;
(iii) dispositions of Cash or Cash Equivalents to the extent not otherwise
prohibited by this Agreement; and (iv) dispositions of accounts or payment
intangibles (each as defined in the UCC) resulting from the compromise or
settlement thereof in the ordinary course of business for less than the full
amount thereof; and (v) licenses, strain escrows and similar arrangements for
the use of Intellectual Property in the ordinary course of business in
connection with collaboration agreements, research and development agreements
and joint venture agreements and on arm’s length terms, and, solely with respect
to the Collateral IP, subject, at all times to the Lien of Lender hereunder on
Borrower’s rights in such Collateral IP.

“Assignee” has the meaning set forth in Section 10.13.

“Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.).

“Bankruptcy Laws” means, collectively: (i) the Bankruptcy Code; and (ii) all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor-relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Borrowing Base” means, on the last day of each calendar quarter, with respect
to Borrower, the sum of (i) all Cash and Cash Equivalents in one or more Deposit
Accounts located in the United States and subject to an Account Control
Agreement in favor of Lender provided that no Account Control Agreement shall be
required to be in place until the seventh day after the Closing Date, plus (ii)
the outstanding principal amount of all Eligible Accounts Receivable, plus (iii)
the current net book value of Eligible Property, Plant and Equipment, plus (iv)
$75,000,000.

“Borrowing Base Deficiency” means, at any time, the excess, if any, of (i) the
Advances outstanding over (ii) the Borrowing Base.

“Brotas 2 Facility” means a custom-built facility for production of Borrower’s
products in a location in Brotas, Brazil.



 -2- 

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of New York are closed for business.

“Capital Stock” means: (i) in the case of a corporation, corporate stock or
shares; (ii) in the case of an association or business entity other than a
corporation, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock; (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited); and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.

“Cash” means all cash and liquid funds.

“Cash Equivalents” means, as of any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government, or (b) issued by
any agency of the United States, the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from Standard & Poor’s Corporation or at least P-1 from Moody’s Investors
Service; (iii) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from Standard & Poor’s Corporation or at least P-1 from Moody’s
Investors Service; (iv) certificates of deposit or bankers’ acceptances maturing
within one year after such date and issued or accepted by Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that (a)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
Standard & Poor’s Corporation or Moody’s Investors Service.

“Change in Control” means (i) any reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower, sale or exchange of outstanding shares (or similar
transaction or series of related transactions) of Borrower in which the holders
of Borrower’s outstanding shares immediately before consummation of such
transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether Borrower is the surviving entity
or (ii) sixty days after the date on which DSM International B.V. (or any
affiliate thereof) ceases to have the right to nominate at least two (2)
directors to the Parent’s Board of Directors.



 -3- 

 

“Claims” has the meaning set forth in Section 10.10.

“Closing Date” means the date of this Agreement.

“Closing Date Advance” has the meaning set forth in Section 2.1(a).

“Collateral” means the property described in Section 3.

“Collateral IP” means all Intellectual Property other than Excluded Intellectual
Property.

“Common Stock” means the Parent’s common stock, $0.0001 par value per share, as
presently constituted under the Parent’s Certificate of Incorporation, and any
class and/or series of Parent’s capital stock for or into which such common
stock may be converted or exchanged in a reorganization, recapitalization or
similar transaction.

“Confidential Information” has the meaning set forth in Section 10.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness or other obligations of another Person, including any such
obligation directly or indirectly guaranteed, endorsed, co-made or discounted or
sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable; (ii) any obligations with respect to
undrawn letters of credit, corporate credit cards or merchant services issued
for the account of that Person; and (iii) all obligations arising under any
interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designated to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

“Debt Transaction” means, with respect to Parent or any consolidated Subsidiary,
any sale, issuance, placement, assumption or guaranty of funded Indebtedness
(other than pursuant to this Agreement), whether or not evidenced by a
promissory note or other written evidence of Indebtedness, other than Permitted
Indebtedness.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.



 -4- 

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock that
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:

(i)       matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;

(ii)       is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock convertible or exchangeable solely at the option of the
issuer or a Subsidiary; provided that any such conversion or exchange will be
deemed an incurrence of Indebtedness or Disqualified Stock, as applicable); or

(iii)       is redeemable at the option of the holder thereof, in whole or in
part,

in the case of each of clauses (i), (i) and (iii), no earlier than the 91st day
after the Term Loan Maturity Date (without regard to the proviso in such
definition).

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“DSM Receivable” means a receivable owing to Borrower from any of DSM National
Products AG, DSM Nutritional Products Ltd, DSM Produtos Nutricionais Brasil
S.A., or any of its Affiliates.

“Eligible Accounts Receivable” means a receivable owing to the Borrower which:
(i) is denominated and payable in U.S. Dollars; (ii) is payable by an obligor
that is not an Affiliate of Borrower (and for this purpose each DSM Receivable
shall be considered payable by an obligor that is not an Affiliate of Borrower);
(iii) is not more than 90 days past due or 120 days past the original invoice
date of such receivable; (iv) arises under a duly authorized contract for the
sale and delivery of goods and services in the ordinary course of Borrower’s
business that (a) is in full force and effect and that is a valid, binding and
enforceable obligation of the related obligor, (b) conforms in all material
respects with all applicable laws, rulings and regulations in effect, (c) that
is not the subject of any asserted dispute, offset, hold back, defense, adverse
claim or other claim, and (d) in which Borrower has good and marketable title,
and that is freely assignable by Borrower (including without any consent of the
related obligor unless such consent has already been obtained); (v) constitutes
an “account” or “general intangible” (each, as defined in the UCC), and that is
not evidenced by “instruments” or “chattel paper” (each, defined in the UCC);
(vi) represents amounts earned and payable by the obligor that are not subject
to any condition or subsequent deliverables; and (vii) is not otherwise deemed
ineligible as a result of risks determined by Lender in its sole discretion
based on the field exam pursuant to Section 7.18 hereof and updates thereof and
subsequent field exams thereafter.

“Eligible Property, Plant and Equipment” means all Property Plant and Equipment
determined in accordance with GAAP which is located in the United States and for
which Borrower has good and marketable title, free and clear of all Liens other
than Permitted Liens of the types set forth in clauses (i), (iii), (iv), (v),
(x), and (xiii) of the definition thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.



 -5- 

 

“Event of Default” has the meaning set forth in Section 9.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Intellectual Property” means all Intellectual Property that (i)
constitutes “AMYRIS Licensed IP” as defined in the License Agreement regarding
Diesel Fuel in the EU, dated as of March 21, 2016, as amended, by and among the
Parent and Total Raffinage Chimie S.A., as assignee of Total Energies Nouvelles
Activités USA, but solely to the extent of the field of use granted in such
agreement, (ii) constitutes “AMYRIS Licensed IP” as defined in the Amended &
Restated Jet Fuel License Agreement, dated as of March 21, 2016, as amended, by
and among the Parent and Total Amyris BioSolutions B.V., but solely to the
extent of the field of use granted in such agreement, (iii) is subject to the
Farnesene Intellectual Property License, dated as of November 14, 2017, by and
between DSM Nutritional Products Ltd. and Parent, but solely to the extent of
the field of use granted in such license and solely for the purposes of
manufacturing Vitamin E, and in each case of clauses (i) and (ii), as such
agreements were in effect as of June 29, 2018, and in the case of clause (iii),
as such agreement existed as of December 14, 2018. Notwithstanding the foregoing
“Excluded Intellectual Property” shall not include any products, substitutions
or replacements of Intellectual Property outside of the fields of use granted in
the foregoing agreements and licenses or any proceeds of such Intellectual
Property (unless, in each case, such proceeds, products, substitutions or
replacements would otherwise constitute Excluded Intellectual Property).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to Lender, (i)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (a) imposed as a result of Lender
being organized under the laws of, or having its principal office or, in the
case of Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (b) imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in the Term Loan or Loan Document), (ii) in the case of Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
Lender with respect to an applicable interest in the Term Loan or commitment
pursuant to a law in effect on the date on which (a) such Lender acquires such
interest in the Term Loan or commitment or (b) Lender changes its lending
office, except in each case to the extent that, pursuant to Section 7.10,
amounts with respect to such Taxes were payable either to Lender’s assignor
immediately before such Lender became a party hereto or to Lender immediately
before it changed its lending office, and (iii) if, upon prior written request
therefor, Lender fails to provide Borrower with a duly executed IRS Form W-9 or
appropriate IRS From W-8.

“Fee Letter” means the Fee Letter, dated August 14, 2019 between Borrower and
Lender.

“Financial Statements” has the meaning set forth in Section 7.1.



 -6- 

 

“Foreign Investment Conditions” means with respect to Borrower, (i) on a
consolidated basis, during the 30 days preceding the applicable Investment and
on a pro forma basis after giving effect to such Investment no Default shall
have occurred and Borrower shall have and have had of at least $15,000,000 of
liquidity calculated as the sum of (a) unrestricted, unencumbered Cash and Cash
Equivalents in one or more Deposit Accounts located in the United States which
are subject to an Account Control Agreement in favor of Lender in a minimum
amount equal to $10,000,000 provided that no Account Control Agreement shall be
required to be in place until the seventh day after the Closing Date and (b) the
outstanding principal amount of all Eligible Accounts Receivable not required to
meet the covenant set forth in Section 7.17 of not more than $5,000,000 and (ii)
no legal proceeding is continuing which is challenging or restricts the use of
the Intellectual Property related to the joint venture, collaboration or other
arrangement for which such Investment is being made.

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States or the District of
Columbia.

“Foris” means Foris Ventures, LLC.

“Foris LSA” means the Loan and Security Agreement, dated June 29, 2018 by and
among Foris, Borrower and the several banks and other financial institutions or
entities parties thereto, as amended.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided the definitions set forth in
this Agreement and any financial calculations required by the Loan Documents
shall be computed to exclude any change to lease accounting rules from those in
effect pursuant to Financial Accounting Standards Board Accounting Standards
Codification 840 (Leases) and other related lease accounting guidance as in
effect on the date hereof.

“Indebtedness” means indebtedness of any kind, including (i) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within 90 days), including reimbursement and other obligations with respect to
surety bonds and letters of credit, (ii) all obligations evidenced by notes,
bonds, debentures or similar instruments, (iii) all capital lease obligations,
(iv) all Contingent Obligations, and (v) Disqualified Stock.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (ii) to the extent not otherwise described in (i),
Other Taxes.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof between the Borrower and Lender.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.



 -7- 

 

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person or the purchase of any assets
of another Person for greater than the fair market value of such assets to
solely the extent of the amount in excess of the fair market value.

“Involuntary Disposition” means the receipt by Parent or any consolidated
Subsidiary of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its real or personal property.

“Joinder Agreements” means for each Domestic Subsidiary that is required to be a
Subsidiary Guarantor, a completed and executed Joinder Agreement in
substantially the form attached hereto as Exhibit H.

“Lender” has the meaning set forth in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest; provided, that for the
avoidance of doubt, licenses, strain escrows and similar provisions in
collaboration agreements, research and development agreements that do not create
or purport to create a security interest, encumbrance, levy, lien or charge of
any kind shall not be deemed to be Liens for purposes of this Agreement.

“Lender Warrant” means the Common Stock Purchase Warrant, issued on August 14,
2019, for the purchase of 2,000,000 Warrant Shares (as such term is defined in
the Lender Warrant).

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the Notes (if any), the Account Control
Agreements, the Joinder Agreements, the Fee Letter, all UCC financing
statements, and any other documents executed in connection with the Secured
Obligations or the transactions contemplated hereby, as the same may from time
to time be amended, modified, supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, or condition (financial or otherwise)
of Borrower; or (ii) the ability of Borrower to perform the Secured Obligations
in accordance with the terms of the Loan Documents, or the ability of Lender to
enforce any of its rights or remedies with respect to the Secured Obligations;
or (iii) the Collateral or Lender’s Liens on the Collateral or the priority of
such Liens.



 -8- 

 

“Maximum Rate” has the meaning set forth in Section 2.3.

“Minimum Revenue” shall have the meaning set forth in the Fee Letter.

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by Parent or any of its consolidated Subsidiaries in
connection with any Asset Sale or Debt Transaction, net of (i) direct costs
incurred in connection therewith (including legal, accounting and investment
banking fees and expenses, sales commissions and underwriting discounts) and
(ii) estimated or other taxes paid or payable (including sales, use or other
transactional taxes and any net marginal increase in income taxes) as a result
thereof, and (iii) the amount to retire any Indebtedness secured by a Permitted
Lien on the related property, and (iv) amounts which are required to be placed
in escrow unless and until such amounts are released to the Parent or one or
more of its consolidated Subsidiaries. For purposes hereof, “Net Cash Proceeds”
includes any cash or Cash Equivalents received upon the disposition of any
non-cash consideration received by Parent or any of its consolidated
Subsidiaries in any Asset Sale or Debt Transaction.

“Note” means each Term Note issued hereunder.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Parent” has the meaning set forth in the preamble to this Agreement.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

“Permitted Indebtedness” means (i) Indebtedness of Borrower in favor of Lender
arising under this Agreement or any other Loan Document; (ii) Indebtedness
existing on, or committed for but not yet outstanding as of the Closing Date
which is disclosed in Schedule lA; (iii) Indebtedness of up to $10,000,000
outstanding at any time secured by a Lien described in clause (vii) of the
defined term “Permitted Liens,” provided such Indebtedness does not exceed the
cost of the Equipment and related expenses financed with such Indebtedness; (iv)
Indebtedness to trade creditors incurred in the ordinary course of business,
including Indebtedness incurred in the ordinary course of business with
corporate credit cards; (v) Indebtedness that also constitutes a Permitted
Investment; (vi) Subordinated Indebtedness; (vii) reimbursement obligations in
connection with letters of credit or similar instruments that are secured by
Cash or Cash Equivalents and issued on behalf of Borrower or a Subsidiary
thereof in an amount not to exceed $500,000 at any time outstanding; (viii)
other unsecured Indebtedness in an amount not to exceed $15,000,000 at any time
outstanding and with a maturity date at least 180 days after the Term Loan
Maturity Date; (ix) Indebtedness not to exceed $100 million in unsecured
convertible indebtedness which impose materially more burdensome terms than
Parent’s 9.50% Convertible Senior Notes due 2019 and 6.50% Convertible Senior
Notes due 2019 but with a maturity date which is later than the Term Loan
Maturity Date (without regard to the proviso in such definition); (x) debt
secured by the Brotas 2 Facility not to exceed the cost of building or acquiring
the assets and related expenses; (xi) Contingent Obligations that are guarantees
of Indebtedness described in clauses (i) through (x) or other obligations of
others that do not otherwise constitute Indebtedness; (xii) extensions,
refinancings and renewals of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified to impose materially
more burdensome terms upon Borrower or its Subsidiary, as the case may be; and
(xiii) Disqualified Stock which is issued in respect of a financing of assets or
rights relating to the Parent's Biossance business and does not require payments
of cash dividends or distributions prior to the Term Loan Maturity Date (without
regard to the proviso in such definition).



 -9- 

 

“Permitted Intellectual Property Licenses” means Intellectual Property (i)
licenses in existence at the Closing Date and (ii) non-perpetual licenses
granted in the ordinary course of business on arm’s length terms consisting of
the licensing of technology, the development of technology or the providing of
technical support which may include licenses with unlimited renewal options
solely to the extent such options require mutual consent for renewal or are
subject to financial or other conditions as to the ability of licensee to
perform under the license; provided such license was not entered into during
continuance of an Event of Default.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from former employees, directors, or
consultants of Borrower under the terms of applicable repurchase agreements at
the original issuance price of such securities in an aggregate amount not to
exceed $250,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers; (v)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers in the ordinary course of business and
consistent with past practice, provided that this subparagraph (vi) shall not
apply to Investments of Borrower in any Subsidiary; (vii) Investments consisting
of loans not involving the net transfer on a substantially contemporaneous basis
of cash proceeds to employees, officers or directors relating to the purchase of
capital stock of Borrower pursuant to employee stock purchase plans or other
similar agreements approved by Borrower’s Board of Directors; (viii) Investments
consisting of travel advances in the ordinary course of business;
(ix) Investments in existing Domestic Subsidiaries and newly-formed Domestic
Subsidiaries, provided that each such newly-formed Domestic Subsidiary enters
into a Joinder Agreement promptly after its formation by Borrower and execute
such other documents as shall be reasonably requested by Lender; (x) Investments
in Subsidiary Guarantors; (xi) Investments in Foreign Subsidiaries that are not
Subsidiary Guarantors which (A) are required in the ordinary course of business
to fund the day to day operations of the Foreign Subsidiaries in an amount not
to exceed (1) $200,000 per month with respect to Amyris Bio Products Portugal,
Unipessoal, Lda. and (2) $5,000,000 per month with respect to Amyris
Biotecnologia do Brasil Ltda. and (B) Investments consisting of an intercompany
note in form satisfactory to Lender in its sole discretion which provides
payments of interest only prior to the Term Loan Maturity Date, is contractually
subordinated in respect of payment to this Agreement and is solely for purchases
of inventory in the ordinary course of business; (xii) Investments in an amount
not to exceed $1,000,000 per year with respect to the Aprinnova LLC joint
venture with Nikko Chemicals Co., Ltd.; (xiii) Permitted Intellectual Property
Licenses; and (xiv) additional Investments that do not exceed $250,000 in the
aggregate.



 -10- 

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing or pending on the Closing Date which are disclosed
in Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of business; provided, that the
payment thereof is not yet required; (v) Liens arising from judgments, decrees
or attachments in circumstances which do not constitute an Event of Default
hereunder; (vi) the following deposits, to the extent made in the ordinary
course of business: deposits under workers’ compensation, unemployment
insurance, social security and other similar laws, or to secure the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure indemnity, performance or other similar bonds for the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money Liens and Liens in
connection with capital leases securing Indebtedness permitted in clause (iii)
of “Permitted Indebtedness”; (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) leasehold interests in leases or subleases and
licenses granted in the ordinary course of Borrower’s business and not
interfering in any material respect with the business of the licensor; (x) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payment of custom duties that are promptly paid on or before the date they
become due; (xi) Liens on insurance proceeds securing the payment of financed
insurance premiums that are promptly paid on or before the date they become due
(provided that such Liens extend only to such insurance proceeds and not to any
other property or assets); (xii) statutory and common law rights of set-off and
other similar rights as to deposits of cash and securities in favor of banks,
other depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so long as they do not
materially impair the value or marketability of the related property; (xiv)
Liens on Cash or Cash equivalents securing obligations permitted under clause
(iv) (to the extent such Cash or Cash equivalents are in a Specified Account and
subject to the limitations in the definition thereof) and (vii) of the
definition of Permitted Indebtedness; (xv) Liens securing obligations related to
the Brotas 2 Facility permitted under clause (x) of Permitted Indebtedness
provided, such Liens shall be junior in priority to a Lien in favor of Lender;
(xvi) Liens incurred in connection with the extension, renewal or refinancing of
the Indebtedness secured by Liens of the type described in clauses (i) through
(xv) above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.



 -11- 

 

“Permitted Transfers” means (i) dispositions of inventory sold, and Permitted
Intellectual Property Licenses, in each case, in the ordinary course of
business, (ii) licenses, strain escrows and similar arrangements for the use of
Intellectual Property in the ordinary course of business in connection with
collaboration agreements, research and development agreements and joint venture
agreements and on arm’s length terms and, to the extent material to Borrower’s
business, approved by the Borrower’s board of directors, and, solely with
respect to the Collateral IP, subject, at all times to the Lien of Lender on
Borrower’s ownership interest therein as granted hereunder, (iii) dispositions
of worn-out, obsolete or surplus property at fair market value in the ordinary
course of business; (iv) dispositions of accounts or payment intangibles (each
as defined in the UCC) resulting from the compromise or settlement thereof in
the ordinary course of business for less than the full amount thereof; (v) any
Transfers of assets to any Subsidiary Guarantor and Transfers consisting of
Permitted Investments in Foreign Subsidiaries permitted under clauses (xi) and
(xii) of Permitted Investments; and (vi) other Transfers of assets to any Person
other than to a Subsidiary that is not a Subsidiary Guarantor or joint venture
and which have a fair market value of not more than $250,000 in the aggregate in
any fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s common
stock.

“Prepayment Charge” has the meaning set forth in Section 2.5(c).

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Security Documents” means each security agreement, all other mortgages, deeds
of trust, security agreements, pledge agreements, assignments, control
agreements, financing statements and other documents as shall from time to time
secure or relate to the Secured Obligations or any other obligation arising
under any Loan Document or any part thereof, in each case, executed by Parent,
any Subsidiary Guarantor or any Subsidiary.



 -12- 

 

“Solvency Certificate” means a certificate duly executed by an officer of Parent
in the form of Exhibit I.

“Solvent” with respect to any Person and its Subsidiaries on a consolidated
basis, means that as of any date of determination, (a) the sum of the fair value
of the assets of such Person will, as of such date, exceed the sum of all debts
of such Person as of such date, (b) the present fair saleable value of the
assets of such Person will, as of such date, be greater than the amount that
will be required to pay the probable liability on existing debts of such Person
as such debts become absolute and matured, and (c) such Person does not intend
to incur, or believe or reasonably should believe that it will incur, debts
beyond its ability to pay as they mature. For purposes of this definition, (i)
“debt” means liability on a “claim” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, subordinated, secured or unsecured, or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured. For purposes of this definition, the amount of any contingent,
unliquidated and disputed claim and any claim that has not been reduced to
judgment at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability irrespective of
whether such liabilities meet the criteria for accrual under GAAP.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
sole discretion and subject to a subordination agreement satisfactory to Lender
in its sole discretion.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50.1% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means the obligation of the Lender to make an Advance to
Borrower in a principal amount not to exceed $10,435,000.

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of (A) 12.00% or (B) the rate of interest payable by Borrower
with respect to any Indebtedness, including, but not limited to, the rate of
interest charged pursuant to the Foris LSA, plus 25 basis points.

“Term Loan Maturity Date” means July 1, 2022.

“Term Loan Fee” has the meaning set forth in the Fee Letter.



 -13- 

 

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of New York, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“Upfront Fee” has the meaning set forth in the Fee Letter.

“Warrants” means warrants to purchase shares of Parent capital stock from the
Parent, granted by the Parent.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Notwithstanding the foregoing, if at any time any change
in GAAP would affect the computation of any financial computations or
requirement set forth in any Loan Document, and Borrower or Lender shall so
request, Lender and Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP, provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
Borrower shall provide to Lender reconciliation statements showing the
difference in such calculation, together with the delivery of monthly, quarterly
and annual financial statements required hereunder. Unless otherwise defined
herein or in the other Loan Documents, terms that are used herein or in the
other Loan Documents and defined in the UCC shall have the meanings given to
them in the UCC.

SECTION 2. THE LOAN

2.1              Term Loan.

(a)               Advances. Subject to the terms and conditions of this
Agreement and relying upon the representations and warranties set forth herein,
Lender agrees to make in an amount not to exceed its Term Commitment, and
Borrower agrees to draw an Advance of $10,435,000 on the Closing Date (the
“Closing Date Advance”). Amounts borrowed under this Section 2.1(a) and repaid
or prepaid may not be reborrowed.



 -14- 

 

(b)               Advance Request. To obtain the Closing Date Advance, Borrower
shall complete, sign and deliver an Advance Request (at least one Business Day
before the Advance Date occurring on the Closing Date) to Lender.

(c)               Interest. The principal balance of the Term Loan shall bear
interest thereon from the Closing Date at the Term Loan Interest Rate based on a
year consisting of 360 days, with interest computed daily based on the actual
number of days elapsed.

(d)               Payment.

(i)                 Borrower will pay interest on the Term Loan on the first
Business Day of each month, beginning with the month after the Closing Date,
provided, however, that all interest accruing from and after the Closing Date
through and including December 1, 2019 shall be first due and payable on
December 15, 2019.

(ii)              The entire Term Loan principal balance and all accrued but
unpaid interest hereunder, shall be due and payable on Term Loan Maturity Date.
Borrower shall make all payments under this Agreement by wire transfer in
immediately available funds without setoff, recoupment or deduction and
regardless of any counterclaim or defense.

For the avoidance of doubt, Borrower and Lender confirm, acknowledge, and agree
that no invoice shall be sent in connection with collection of the above
payments and receipt of an invoice in connection therewith shall not be a
condition of such payments becoming due and payable hereunder. For the sake of
clarification, the payments made pursuant to this Section 2.1(d) shall not be
subject to any Prepayment Charge under Section 2.4(c) hereof.

2.2              Maximum Interest. Notwithstanding any provision in this
Agreement or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of New York shall be deemed to be the
laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

2.3              Default Interest. In the event any payment is not made on or
prior to the third Business Day after its scheduled payment date, an amount
equal to six percent (6%) of the past due amount shall be payable on demand. In
addition, upon the occurrence and during the continuation of an Event of Default
hereunder, all Secured Obligations, including principal, interest, compounded
interest, and professional fees, shall bear interest at a rate per annum equal
to the rate set forth in Section 2.1(c), plus six percent (6%) per annum. In the
event any interest is not paid when due hereunder, delinquent interest shall be
added to principal and shall bear interest on interest, compounded at the rate
set forth in Section 2.1(c) or Section 2.4, as applicable.



 -15- 

 

2.4              Prepayment.

(a)               Optional Prepayment. At its option upon at least five Business
Days prior notice to Lender, Borrower may prepay all, but not less than all, of
the entire principal balance of the Term Loan together with all accrued and
unpaid interest thereon.

(b)               Mandatory Prepayments.

(i)                 Asset Sales. Borrower shall prepay the Term Loan no later
than the fifth Business Day following receipt of Net Cash Proceeds, in excess of
$500,000 in any calendar year, required to be prepaid pursuant to the provisions
hereof in an amount equal to 100% of the Net Cash Proceeds received from any
Asset Sale by Parent or any of its consolidated Subsidiaries.

(ii)              Involuntary Dispositions. Borrower shall prepay the Term Loan
no later than the fifth Business Day following receipt of Net Cash Proceeds, in
an amount equal to 100% of the Net Cash Proceeds received from any Involuntary
Disposition, provided that, so long as no Default or Event of Default shall have
occurred and be continuing, Borrower shall have the option to invest up to
$10,000,000 of the Net Cash Proceeds received from any Involuntary Disposition
within 180 days of receipt thereof in assets of the type involved in such
Involuntary Disposition or otherwise used in the business of the Parent and its
consolidated Subsidiaries or such greater amount as is approved by Lender in its
sole discretion. In the event that such Net Cash Proceeds are not reinvested by
Borrower prior to the earlier of (A) the last day of such 180 day period and (B)
the date of the occurrence of an Event of Default, Borrower shall prepay the
Term Loan in an amount equal to 100% of such Net Cash Proceeds.

(iii)            Debt Transactions. Borrower shall prepay the Term Loan no later
than the fifth Business Day following receipt of Net Cash Proceeds, in an amount
equal to 100% of the Net Cash Proceeds from any Debt Transactions.

(iv)             Change in Control. Borrower shall prepay the outstanding amount
of all principal and accrued and unpaid interest through the prepayment date
upon and concurrently with the occurrence of a Change in Control.

(v)               Borrowing Base Deficiency. In the event that any Borrowing
Base Certificate indicates a Borrowing Base Deficiency exists, or if at any time
Lender shall notify Borrower that a Borrowing Base Deficiency exists, Borrower
shall prepay the Term Loan on the Business Day following the day on which such
Borrowing Base Certificate or such notice is given such that after giving effect
to such prepayment, no Borrowing Base Deficiency exists.



 -16- 

 

(vi)             “Permitted Intellectual Property Licenses” Borrower shall
prepay the Term Loan no later than the fifth Business Day following receipt of
proceeds paid in cash or Cash Equivalents received by Parent or any of its
consolidated Subsidiaries in respect of royalties on any Permitted Intellectual
Property Licenses to the extent such proceeds were received during the
continuance of an Event of Default an amount equal to 100% such proceeds.

(c)               Prepayment Charge. Concurrently with prepayment pursuant to
Section 2.4(a) or (b), Borrower shall pay a charge equal to one calendar year’s
interest at the Term Loan Interest Rate, calculated as of the date that is three
days prior to the date of prepayment (a “Prepayment Charge”). Borrower agrees
that the Prepayment Charge is a reasonable calculation of Lender’s lost profits
in view of the difficulties and impracticality of determining actual damages
resulting from an early repayment of the Term Loan. The Prepayment Charge shall
be due whether or not such prepayment occurred before or after an Event of
Default has occurred or is continuing, whether or not there has been an
acceleration of the maturity of the Term Loan, before or after the commencement
of an insolvency proceeding, and if the Term Loan become due and payable as a
result of the acceleration of the maturity thereof in connection with an Event
of Default or in connection with a voluntary or involuntary proceeding under any
bankruptcy, insolvency, examinership, receivership or similar law, an amount
equal to the Prepayment Charge with respect to the Term Loan then outstanding
shall become immediately due and payable.

2.5              End of Term Payment. Concurrently with prepayment pursuant to
Section 2.4(a) or (b) or the repayment of the entire Term Loan principal balance
and accrued and unpaid interest due and payable on the Maturity Date, Borrower
shall pay Lender the Term Loan Fee.

2.6              Notes. If so requested by Lender by written notice to Borrower,
then Borrower shall execute and deliver to Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of Lender pursuant
to Section 10.13) (promptly after Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s Loans.

SECTION 3. SECURITY INTEREST

3.1              As security for the prompt, complete and indefeasible payment
when due (whether on the payment dates or otherwise) of all the Secured
Obligations, each Borrower grants to Lender a security interest in all of
Borrower’s right, title, and interest in and to the following personal property
whether now owned or hereafter acquired or in which such Borrower now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”): (a) Receivables; (b) Equipment; (c) Fixtures; (d) General
Intangibles; (e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h)
Cash; (i) Cash Equivalents (j) Goods; (k) Collateral IP; (l) Parent’s ownership
interests in each of Aprinova, LLC, Dipa Co., LLC, Novvi LLC, Total Amyris
Biosolutions B.V.; and (m) all other tangible and intangible personal property
of Borrower whether now or hereafter owned or existing, leased, consigned by or
to, or acquired by, Borrower and wherever located, and any of Borrower’s
property in the possession or under the control of Lender; and, to the extent
not otherwise included, all Proceeds of each of the foregoing and all accessions
to, substitutions and replacements for, and rents, profits and products of each
of the foregoing.



 -17- 

 

3.2              Notwithstanding the broad grant of the security interest set
forth in Section 3.1, above, the Collateral shall not include (i) more than 65%
of the presently existing and hereafter arising issued and outstanding shares of
voting capital stock owned by Borrower of any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
if, and only for so long as, a security interest in such voting capital stock in
excess of 65% could reasonably be expected to result in material adverse U.S.
federal income tax consequences under Section 956 of the Code as reasonably
determined by Borrower in consultation with Lender, and (ii) any Excluded
Intellectual Property.

3.3              Parent shall, as security for the Secured Obligations, cause
each Subsidiary Guarantor to grant to Lender a security interest in all of such
Subsidiary Guarantor’s assets pursuant to such Security Documents as Lender may
require.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Term Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1              Term Loan. On or prior to the Closing Date;

(a)               Borrower shall have delivered to Lender the following, each in
form and substance acceptable to Lender:

(i)                 Copies of executed originals of the Loan Documents,

(ii)              Copies executed originals of the Account Control Agreements
(to the extent available);

(iii)            a legal opinion of Borrower’s counsel;

(iv)             certified copy of resolutions of Parent’s and each Subsidiary
Guarantor’s board of directors (or applicable governing body) evidencing
approval of the Term Loan and other transactions evidenced by the Loan
Documents;

(v)               certified copies of the Certificate of Incorporation and the
Bylaws (or applicable organizational documents), as amended through the Closing
Date, of Parent and each Subsidiary Guarantor;

(vi)             a certificate of good standing for Parent and each Subsidiary
Guarantor from their respective states of incorporation and similar certificates
from all other jurisdictions in which it does business and where the failure to
be qualified would have a Material Adverse Effect;

(vii)          an amendment to the (1) Foris LSA and (2) Pledge Agreement, dated
June 29, 2018, as amended, between Borrower and Foris; and



 -18- 

 

(viii)        a copy of the executed original of the Lender Warrant.

(b)               Lender shall have received information on Borrower’s
operations satisfactory to it in its sole and absolute discretion and shall have
completed their business and legal due diligence to their satisfaction in their
sole and absolute discretion;

(c)               Lender shall have received approval of the transaction from
its investment committee;

(d)               payment of the Upfront Fee and reimbursement of Lender’s
current expenses reimbursable pursuant to this Agreement, which amounts may be
deducted from the Closing Date Advance;

(e)               each document (including any UCC financing statement (or
similar)) required to be filed, registered or recorded in order to create in
favor of Lender, a perfected Lien on the Collateral, prior and superior, subject
to the Intercreditor Agreement, in right to any other Person (other than with
respect to Permitted Liens);

(f)                a Solvency Certificate, which demonstrates that Parent and
its Subsidiaries, on a consolidated basis, are and, after giving effect to this
Agreement and the Loan Documents, will be and will continue to be, Solvent.

(g)               such other documents as Lender may reasonably request.

4.2              No Default. As of the Closing Date, (i) no fact or condition
exists that would (or would, with the passage of time, the giving of notice, or
both) constitute an Event of Default and (ii) no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing.

4.3              Representations and Warranties. The representations and
warranties set forth in Section 5 shall be true and correct in all material
respects (or, if already qualified by “materiality,” “Material Adverse Effect”
or similar phrases, in all respects (after giving effect to such
qualification)); provided that, in the case of any representation or warranty
which expressly relates to a given date or period, such representation and
warranty shall be true and correct in all material respects as of the respective
date or for the respective period, as the case may be.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that as of the Closing Date:

5.1              Corporate Status. (a) Parent is a corporation duly organized,
legally existing and in good standing under the laws of the State of Delaware,
and is duly qualified as a foreign corporation in all jurisdictions in which the
nature of its business or location of its properties require such qualifications
and where the failure to be qualified could reasonably be expected to have a
Material Adverse Effect; and (b) each Subsidiary Guarantor is a corporation duly
organized, legally existing and in good standing under the laws of the State of
Delaware, and is duly qualified as a foreign corporation in all jurisdictions in
which the nature of its business or location of its properties require such
qualifications and where the failure to be qualified could reasonably be
expected to have a Material Adverse Effect. Parent’s and each Subsidiary
Guarantor’s present names, former names (if any), locations, place of formation,
tax identification number, organizational identification number and other
information are correctly set forth in Exhibit C, as may be updated by Parent in
a written notice (including any Compliance Certificate) provided to Lender after
the Closing Date.



 -19- 

 

5.2              Collateral. Borrower owns the Collateral and the Excluded
Intellectual Property, free of all Liens, except for Permitted Liens. Borrower
has the power and authority to grant to Lender a Lien in the Collateral as
security for the Secured Obligations.

5.3              Consents. Borrower’s execution, delivery and performance of
this Agreement and all other Loan Documents, (i) have been duly authorized by
all necessary corporate action of Borrower, (ii) will not result in the creation
or imposition of any Lien upon the Collateral, other than Permitted Liens and
the Liens created by this Agreement and the other Loan Documents, (iii) do not
violate (A) any provisions of Borrower’s Certificate of Incorporation,
Certificate of Formation (as applicable) or bylaws or operating agreement or
other similar charter documents, as applicable, (B) any law or regulation to
which Borrower is subject, the violation of which could have a Material Adverse
Effect or (C) any order, injunction, judgment, decree or writ to which Borrower
is subject and (iv) except as described on Schedule 5.3, do not violate any
contract or agreement or require the consent or approval of any other Person
which has not already been obtained. The individual or individuals executing the
Loan Documents are duly authorized to do so.

5.4              Material Adverse Effect. No event or circumstance, individually
or in the aggregate, that has had or could reasonably be expected to have a
Material Adverse Effect has occurred and is continuing since December 31, 2018.
Borrower is not aware of any event or circumstance likely to occur that,
individually or in the aggregate, is reasonably expected to result in a Material
Adverse Effect.

5.5              Actions Before Governmental Authorities. Except as described on
Schedule 5.5, there are no actions, suits or proceedings at law or in equity or
by or before any governmental authority now pending or, to the knowledge of
Borrower, threatened against or affecting Borrower or its property, other than
actions, suits or proceedings commenced after the Closing that would not likely
be expected to result in damages of in excess of $250,000 not covered by
insurance for which a claim has been made.

5.6              Laws. Borrower is not in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any governmental authority, where such violation or default is
reasonably expected to result in a Material Adverse Effect. Borrower is not in
default in any material respect under any provision of any agreement or
instrument evidencing Indebtedness, or any other material agreement to which it
is a party or by which it is bound.

5.7              Information Correct and Current. No information, report,
Advance Request financial statement, exhibit or schedule furnished, by or on
behalf of Borrower to Lender in connection with any Loan Document or included
therein or delivered pursuant thereto contained, contains or will contain any
material misstatement of fact or omitted, omits or will omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or will be made, not misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by Borrower to Lender, whether prior to or
after the Closing Date, shall be (i) provided in good faith and based on the
most current data and information available to Borrower, and (ii) the most
current of such projections provided to Borrower’s Board of Directors.



 -20- 

 

5.8              Tax Matters. Except as described on Schedule 5.8, Borrower and
each of its Subsidiaries (a) has filed all federal, state and material local tax
returns that it is required to file, (b) has duly paid or fully reserved for all
taxes or installments thereof (including any interest or penalties) as and when
due, which have or may become due pursuant to such returns other than those
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP, and (c) has paid or
fully reserved for any tax assessment received by Borrower for the three years
preceding the Closing Date, if any (including any taxes being contested in good
faith and by appropriate proceedings).

5.9              Intellectual Property Claims. Borrower is the sole owner of, or
otherwise has the right to use (or exclude others from using), the Intellectual
Property. Except as described on Schedule 5.9, (i) each of the material
Copyrights, Trademarks and Patents is valid and enforceable, (ii) no material
part of the Intellectual Property has been judged invalid or unenforceable, in
whole or in part, and (iii) no claim has been made to Borrower that any material
part of the Intellectual Property violates the rights of any third party.
Exhibit D is a true, correct and complete list of each of Borrower’s Patents,
registered Trademarks, registered Copyrights, and material agreements under
which Borrower licenses Intellectual Property from third parties (other than
shrink-wrap software licenses), together with application or registration
numbers, as applicable, owned by Borrower or any Subsidiary, in each case as of
the Closing Date. Borrower is not in material breach of, nor has Borrower failed
to perform any material obligations under, any of the foregoing contracts,
licenses or agreements and, to Borrower’s knowledge, no third party to any such
contract, license or agreement is in material breach thereof or has failed to
perform any material obligations thereunder.

5.10          Intellectual Property. Except as described on Schedule 5.10,
Borrower has, or in the case of any proposed business, will have, all material
rights with respect to Intellectual Property necessary in the operation or
conduct of Borrower’s business as currently conducted and proposed to be
conducted by Borrower. Without limiting the generality of the foregoing, and in
the case of Licenses, except for restrictions that are unenforceable under
Division 9 of the UCC, Borrower as the right, to the extent required to operate
Borrower’s business, to freely transfer or license (except as restricted by (i)
intellectual property licenses existing on the Closing Date and (ii) Permitted
Intellectual Property Licenses) or assign Intellectual Property without
condition, restriction or payment of any kind (other than license payments in
the ordinary course of business) to any third party, and Borrower owns or has
the right to use, pursuant to valid licenses, all software development tools,
library functions, compilers and all other third-party software and other items
that are used in the design, development, promotion, sale, license, manufacture,
import, export, use or distribution of Borrower Products.

5.11          Borrower Products. Except as described on Schedule 5.11, no
Intellectual Property owned by Borrower or Borrower Product has been or is
subject to any actual or, to the knowledge of Borrower, threatened litigation,
proceeding (including any proceeding in the United States Patent and Trademark
Office or any corresponding foreign office or agency) or outstanding decree,
order, judgment, settlement agreement or stipulation that restricts in any
material respect Borrower’s use, transfer or licensing thereof or that may
affect the validity, use or enforceability thereof. There is no decree, order,
judgment, agreement, stipulation, arbitral award or other provision entered into
in connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest in any future Intellectual Property necessary to
the operation or conduct of the business of Borrower or Borrower Products.
Except as described on Schedule 5.11, Borrower has not received any written
notice or claim, or, to the knowledge of Borrower, oral notice or claim,
challenging or questioning Borrower’s ownership in any Intellectual Property (or
written notice of any claim challenging or questioning the ownership in any
licensed Intellectual Property of the owner thereof) or suggesting that any
third party has any claim of legal or beneficial ownership with respect thereto
nor, to Borrower’s knowledge, is there a reasonable basis for any such claim.
Neither Borrower’s use of its Intellectual Property nor the production and sale
of Borrower Products infringes in any material respect the Intellectual Property
or other rights of others except to the extent that such use, production or sale
would not be expected to have a Material Adverse Effect.



 -21- 

 

5.12          Financial Accounts. Exhibit E, as may be updated by Borrower in a
written notice provided to Lender after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary Guarantor maintains Deposit Accounts and (b) all
institutions at which Borrower or any Subsidiary Guarantor maintains an account
holding Investment Property, and such exhibit correctly identifies the name,
address and telephone number of each bank or other institution, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.

5.13          Employee Loans. Borrower has no outstanding loans to any employee,
officer or director of Borrower nor has Borrower guaranteed the payment of any
loan made to an employee, officer or director of Borrower by a third party.

5.14          Capitalization and Subsidiaries. Borrower’s capitalization as of
the Closing Date is set forth on Schedule 5.14(a) annexed hereto, which includes
a true, correct and complete list of (i) the name of the holder of each Warrant;
(ii) the number and type of shares of Parent capital stock subject to such
Warrant; and (iii) the exercise price of such Warrant. Borrower does not own any
stock, partnership interest or other securities of any Person, except for
Permitted Investments. Attached as Schedule 5.14(b), as may be updated by
Borrower in a written notice provided after the Closing Date, is a true, correct
and complete list of each Subsidiary.

SECTION 6. INSURANCE; INDEMNIFICATION

6.1              Coverage. Borrower shall cause to be carried and maintained
commercial general liability insurance against risks customarily insured against
in Borrower’s line of business. Such risks shall include the risks of bodily
injury, including death, property damage, personal injury, advertising injury,
and contractual liability per the terms of the indemnification agreement found
in Section 6.3. Borrower must maintain a minimum of $2,000,000 of commercial
general liability insurance for each occurrence. Borrower has and agrees to
maintain a minimum of $2,000,000 of directors’ and officers’ insurance for each
occurrence and $5,000,000 in the aggregate. So long as there are any Secured
Obligations outstanding, Borrower shall also cause to be carried and maintained
insurance upon the Collateral, insuring against all risks of physical loss or
damage howsoever caused, in an amount not less than the full replacement cost of
the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles.



 -22- 

 

6.2              Certificates. Borrower shall deliver to Lender certificates of
insurance that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2 no later ten days
after the Closing Date. Borrower’s insurance certificate shall state Lender is
an additional insured for commercial general liability, a designated payee for
any key man life insurance policy, a lender’s loss payee for all risk property
damage insurance, subject to the insurer’s approval, and a lender’s loss payee
for property insurance and additional insured for liability insurance for any
future insurance that Borrower may acquire from such insurer. Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage insurance.
All certificates of insurance will provide for a minimum of 30 days advance
written notice to Lender of cancellation or any other change adverse to Lender’s
interests. Any failure of Lender to scrutinize such insurance certificates for
compliance is not a waiver of any of Lender’s rights, all of which are reserved.

6.3              Indemnity. Borrower agrees to indemnify and hold Lender and its
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person arising out of, in
connection with, or as a result of (a) the execution and delivery of this
Agreement and the Loan Documents, (b) credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents, (c) the
administration of such credit, (d) the use of proceeds of the Term Loan, (e) the
disposition or utilization of the Collateral, (f) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnified Person is a party thereto (and regardless of whether such matter
is initiated by a third party or by Borrower or any of their respective
Affiliates) excluding, in all cases, Liabilities to the extent resulting solely
from any Indemnified Person’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction pursuant to a final,
non-appealable judgment. Borrower agrees to pay, and to save Lender harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all excise, sales or other similar taxes (excluding taxes
imposed on or measured by the net income of Lender) that may be payable or
determined to be payable with respect to any of the Collateral or this
Agreement. In no event shall any Indemnified Person be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).

SECTION 7. COVENANTS OF BORROWER

As long as any Secured Obligations (other than inchoate indemnity obligations)
are outstanding, Borrower agrees as follows:



 -23- 

 

7.1              Financial Reports. Borrower shall furnish to Lender the
financial statements and reports listed hereinafter (the “Financial
Statements”):

(a)               as soon as practicable (and in any event within 30 days) after
the end of each calendar quarter, aged listings of accounts receivable and
accounts payable and a calculation of liquidity (in compliance with Section
7.16), all prepared and certified to on behalf of Borrower by an authorized
officer thereof acceptable to Lender;

(b)               as soon as practicable (and in any event within 45 days) after
the end of each calendar quarter, unaudited interim and year-to-date financial
statements as of the end of such calendar quarter (prepared on a consolidated
and consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect, certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, and (ii) that
they are subject to normal year-end adjustments;

(c)               as soon as practicable (and in any event within 120 days after
the end of each fiscal year, audited financial statements as of the end of such
year (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements of income and cash flows, and
setting forth in comparative form the corresponding figures for the preceding
fiscal year, certified by a firm of independent certified public accountants
selected by Borrower and reasonably acceptable to Lender, accompanied by any
management report from such accountants;

(d)               as soon as practicable (and in any event within 15 days) after
the end of each quarter, a Borrowing Base Certificate in the form of Exhibit F;

(e)               as soon as practicable (and in any event within 30 days) after
the end of each month, a Compliance Certificate in the form of Exhibit G;

(f)                promptly after the sending or filing thereof, as the case may
be, copies of any proxy statements, financial statements or reports that
Borrower has made available to its equity holders and copies of any regular,
periodic and special reports or registration statements that Borrower files with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

(g)               at Lender’s request, at the same time as it gives to its
directors, copies of all materials (other than minutes) that Borrower provides
to its directors in connection with meetings of the Board of Directors and that
are relevant to Lender; provided, however, that Borrower shall not be required
to provide the materials described in this Section 7.1(g) to the extent the
information is privileged or pertains to confidential information of any third
parties; and



 -24- 

 

(h)               financial and business projections promptly following
preparation, and in any event, no later than January 31 of each year, as well as
budgets, operating plans and other financial information reasonably requested by
Lender and promptly following approval of the any of the foregoing by Parent’s
Board of Directors, confirmation of such approval and an update with respect to
any changes made to such projections, budgets or operating plans.

Borrower shall not make any change in its (a) accounting policies or reporting
practices, except as required by GAAP or (b) fiscal years or fiscal quarters.
The fiscal year of Borrower shall end on December 31. Lender hereby acknowledge
and agree that the materials described in this Section 7.1 will contain material
non-public and confidential information of Borrower and its affiliates and
Lender and its affiliates and representatives shall abide by all confidentiality
terms applicable under this Agreement and any confidentiality and nondisclosure
agreements among the parties hereto.

The executed Borrowing Base Certificate and Compliance Certificate may be sent
via e-mail to and provided, that if e-mail is not available or sending the
Borrowing Base Certificate and Compliance Certificate via e-mail is not
possible, it shall be mailed to Lender at 6 Pall Mall East London SW1Y 58F Attn:
Naxos Capital Partners. All Financial Statements required to be delivered
pursuant to clauses (b) and (c) shall be sent via e-mail to and provided, that
if email is not available or sending such Financial Statements via e-mail is not
possible, they shall be mailed to Lender at 6 Pall Mall East London SW1Y 58F
Attn: Naxos Capital Partners.

7.2              Management Rights and Inspections. Borrower shall permit any
representative that Lender authorizes, including its attorneys and accountants,
to conduct site visits and inspect the Collateral, provided, that so long as no
Event of Default has occurred and is continuing, Borrower shall not be
responsible for paying the expenses of Lender for more than one site visit,
inspection, and examination in any six-month period; provided such cost
restriction shall not be deemed a restriction on the number of site visits,
inspections, and examinations Lender may require. In addition Borrower shall,
upon request by Lender, have an independent appraiser reasonably satisfactory to
Lender provide an appraisal of Borrower’s Intellectual Property or such subset
thereof as determined by Lender; provided, that so long as no Event of Default
has occurred and is continuing, Borrower shall not be responsible for paying the
expenses for more than one appraisal in any one-year period; provided such cost
restriction shall not be deemed a restriction on the number of appraisals Lender
may require. In addition Borrower shall permit any representative that Lender
authorizes, including its attorneys and accountants, to examine and make copies
and abstracts of the books of account and records of Borrower or any Subsidiary
applicable to the Loan Documents or the Collateral at reasonable times and upon
reasonable notice during normal business hours. In addition, any such
representative shall have the right to meet with management and officers of
Borrower or any Subsidiary to discuss such books of account and records at
reasonable times and upon reasonable notice during normal business hours. In
addition, Lender shall be entitled at reasonable times and intervals to consult
with and advise the management and officers of Borrower or any Subsidiary
concerning significant business issues affecting Borrower. Such consultations
shall not unreasonably interfere with Borrower’s business operations. Except as
expressly provided herein, any and all visits, inspections, examinations and
appraisals made while any Event of Default is continuing, shall be at Borrowers’
sole cost and expense. The parties intend that the rights granted Lender shall
constitute “management rights” within the meaning of 29 C.F.R. Section
2510.3-101(d)(3)(ii), but that any advice, recommendations or participation by
Lender with respect to any business issues shall not be deemed to give Lender,
nor be deemed an exercise by Lender of, control over Borrower’s management or
policies.



 -25- 

 

7.3              Further Assurances. Borrower shall from time to time execute,
deliver and file, alone or with Lender, any financing statements, security
agreements, collateral assignments, notices, control agreements, or other
documents to perfect or give the highest priority to Lender’s Lien on the
Collateral (other than the Liens set forth in clauses ii), (iii), (iv), (v),
(vi), (vii), (x), (xi), (xii), (xiii) or (xiv) of the definition of Permitted
Liens) and subject to the Intercreditor Agreement. Borrower shall from time to
time procure any instruments or documents as may be requested by Lender, and
take all further action that may be necessary or desirable, or that Lender may
reasonably request, to perfect and protect the Liens granted hereby and thereby.
In addition, and for such purposes only, Borrower hereby authorizes Lender to
execute and deliver on behalf of Borrower and to file such financing statements,
collateral assignments, notices, control agreements, security agreements and
other documents without the signature of Borrower either in Lender’s name or in
the name of Lender as agent and attorney-in-fact for Borrower. Borrower shall
protect and defend Borrower’s title to the Collateral and Lender’s Lien thereon
against all Persons claiming any interest adverse to Borrower or Lender other
than Permitted Liens.

7.4              Indebtedness; Amendments to Indebtedness. Borrower shall not
and shall not permit any Subsidiary to: (a) create, incur, assume, guarantee or
be or remain liable with respect to any Indebtedness, other than Permitted
Indebtedness; (b) pay any principal or interest on any Indebtedness other than
on Permitted Indebtedness in accordance with the terms of such Indebtedness
while the Secured Obligations are outstanding without the written consent of
Lender; and (c) other than to amend or modify this Agreement or any of the Loan
Documents, amend or modify any documents or notes evidencing any Indebtedness in
any manner which imposes materially more burdensome terms upon Borrower or its
Subsidiaries than exist with respect to such Indebtedness prior to such
amendment or modification without the prior written consent of Lender.

7.5              Collateral.

(a)               Borrower shall at all times keep the Collateral free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Lender prompt written notice of any legal process affecting the
Collateral or any Liens. Borrower shall cause its Subsidiaries to protect and
defend such Subsidiary’s title to the Collateral from and against all Persons
claiming any interest adverse to such Subsidiary, and Borrower shall cause its
Subsidiaries at all times to keep such Subsidiary’s rights in the Collateral
free and clear from any legal process or Liens whatsoever (except for Permitted
Liens), and shall give Lender prompt written notice of any legal process
affecting such Subsidiary’s rights in the Collateral.

(b)               Borrower shall, at all times, keep, and shall cause its
Subsidiaries to keep, the Excluded Intellectual Property free and clear or any
legal process or Liens (except for Permitted Liens and the agreements and
licenses referenced in the definition of Excluded Intellectual Property and the
other rights granted thereunder to the other parties thereto). Borrower shall,
and shall cause its Subsidiaries to, protect and defend Borrower’s or such
Subsidiary’s title to the Excluded Intellectual Property from and against all
Persons claiming any interest adverse to Borrower or such Subsidiary.



 -26- 

 

7.6              Investments. Borrower shall not directly or indirectly acquire
or own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.

7.7              Distributions. Borrower shall not, and shall not allow any
Subsidiary to, (a) repurchase or redeem any class of stock or other equity
interest other than pursuant to employee, director or consultant repurchase
plans or other similar agreements, provided, however, in each case the
repurchase or redemption price does not exceed the original consideration paid
for such stock or equity interest, or (b) declare or pay any cash dividend or
make a cash distribution on any class of stock or other equity interest, except
that a Subsidiary may pay dividends or make distributions to Borrower or a
Subsidiary Guarantor (or, in the case of a Foreign Subsidiary that is not a
Subsidiary Guarantor, a parent company that is a direct or indirect wholly owned
Subsidiary of Borrower), or (c) lend money to any employees, officers or
directors (except as permitted under clauses (vii) or (viii) of the definition
of Permitted Investment), or guarantee the payment of any such loans granted by
a third party in excess of $100,000 in the aggregate or (d) waive, release or
forgive any Indebtedness owed by any employees, officers or directors in excess
of $100,000 in the aggregate.

7.8              Transfers. Except for Permitted Transfers and Permitted
Investments, Borrower shall not, and shall not allow any Subsidiary to,
voluntarily or involuntarily transfer, sell, lease, license, lend or in any
other manner convey any equitable, beneficial or legal interest in any material
portion of its assets.

7.9              Mergers or Acquisitions. Borrower shall not merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with or
into any other business organization (other than mergers or consolidations of
(a) a Subsidiary which is not a Borrower into another Subsidiary or into
Borrower or (b) a Borrower into another Borrower), or acquire, or permit any of
its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person.

7.10          Taxes.

(a)               Borrower and its Subsidiaries shall pay when due all Taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against (i) Lender
and related to, or in connection with, any of the transactions contemplated
hereby or by other Loan Documents (other than taxes imposed on or measured by
the net income of Lender), subject to reasonable notification thereof by Lender,
as applicable, and (ii) Borrower or the Collateral or upon Borrower’s ownership,
possession, use, operation or disposition thereof or upon Borrower’s rents,
receipts or earnings arising therefrom. Borrower shall file on or before the due
date therefor all personal property tax returns in respect of the Collateral.
Notwithstanding the foregoing, Borrower may contest, in good faith and by
appropriate proceedings, Taxes for which Borrower maintains adequate reserves
therefor in accordance with GAAP.



 -27- 

 

(b)               Any payments by or on account of any obligation of Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant governmental authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 7.10) the applicable recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. Borrower shall timely pay to the relevant governmental
authority in accordance with applicable law any Other Taxes. Borrower shall
indemnify Lender, within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 7.10) payable or paid by such
Lender or required to be withheld or deducted from a payment to Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant governmental authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender shall be conclusive absent
manifest error.

(c)               The parties acknowledge and agree that the Term Loan and the
Lender Warrant are intended to constitute an “investment unit” within the
meaning of Section 1273(c)(2) of the Code. For this purpose, the parties agree
that the value set forth on Schedule 7.10(c) is the fair market value of the
Lender Warrant (the “Warrant Value”) and that, pursuant to Treasury Regulation
Section 1.1273-2(h), an amount equal to the Warrant Value of the issue price of
the investment unit will be allocable to the Lender Warrant and the balance
shall be allocable to the Term Loan. Each party agrees to prepare its U.S.
federal income tax returns, if required, in a manner consistent with the
foregoing unless otherwise required by a change in law occurring after the date
hereof, a closing agreement with an applicable governmental authority or a
judgment of a court of competent jurisdiction.

7.11          Corporate Changes. Neither Borrower nor any Subsidiary shall
change its corporate name, legal form or jurisdiction of formation without 20
days’ prior written notice to Lender. Neither Borrower nor any Subsidiary shall
suffer a Change in Control. Neither Borrower nor any Subsidiary shall relocate
its chief executive office or its principal place of business unless: (i) it has
provided prior written notice to Lender; and (ii) such relocation shall be
within the continental United States. Neither Borrower nor any Subsidiary shall
relocate any item of Collateral (other than (x) sales of Inventory in the
ordinary course of business, (y) relocations of Equipment having an aggregate
value of up to $150,000 in any fiscal year, and (z) relocations of Collateral
from a location described on Exhibit C to another location described on Exhibit
C) unless (i) it has provided prompt written notice to Lender, (ii) such
relocation is within the continental United States and, (iii) if such relocation
is to a third party bailee, it has delivered a bailee agreement in form and
substance reasonably acceptable to Lender.



 -28- 

 

7.12          Deposit Accounts. Borrower shall not maintain any Deposit
Accounts, or accounts holding Investment Property, except with respect to which
Lender has an Account Control Agreement; provided however, that no Account
Control Agreement shall be required to be in place until the seventh day after
the Closing Date.

7.13          Domestic Subsidiaries. Borrower shall notify Lender of each
Domestic Subsidiary formed subsequent to the Closing Date or to the extent AB
Technologies LLC, a Delaware limited liability company (“AB Technologies”)
acquires any assets or commences any operations other than as are in effect on
the Closing Date and, in each case, within 15 days of such formation or change,
shall cause any such Domestic Subsidiary (including AB Technologies) to execute
and deliver to Lender a Joinder Agreement and such other documentation as Lender
may require, and for the sake of clarification, no such joinder shall be
required with respect to any Foreign Subsidiary.

7.14          Notification of Default or Event of Default. Borrower shall notify
Lender immediately in writing via email and by telephone pursuant to Section
10.2 after Borrower acquires knowledge of any breach or default in the
performance of any covenant or Secured Obligation under this Agreement, any Loan
Document or any other agreement between Borrower and Lender, or occurrence of
any Event of Default.

7.15          Minimum Revenue. As of the last day of each fiscal quarter, Parent
and its Subsidiaries shall have revenue (determined in accordance with GAAP) of
not less than the Minimum Revenue.

7.16          Minimum Liquidity. On the last day of each calendar month,
Borrower shall have, on a consolidated basis, liquidity calculated as
(i) unrestricted, unencumbered Cash and Cash Equivalents denominated in U.S.
Dollars in one or more Deposit Accounts located in the United States which are
subject to an Account Control Agreement in favor of Lender (provided that no
Account Control Agreement shall be required to be in place until the seventh day
after the Closing Date) in a minimum amount equal to the amount specified in the
Fee Letter, plus (ii) any additional amount of available credit, borrowings, or
investments readily convertible to cash to the extent necessary so that the sum
of the amounts described in clause (i) and this clause (ii) of Section 7.16 is
not less than the amount specified in the Fee Letter.

7.17          Minimum Asset Coverage. On the last day of each calendar quarter
starting with the calendar quarter ending on December 31, 2019, the ratio of
Borrowing Base to the then-outstanding Term Loan and any outstanding
Indebtedness pursuant to the Foris LSA shall be not less than 1.00 to 1.00.

7.18          Anti-Layering. No Borrower or Subsidiary Guarantor will create or
incur any Indebtedness which is subordinated or junior in right of payment or
security to the Senior Obligations (as defined in the Intercreditor Agreement)
of such Borrower, unless such Indebtedness is also subordinated or junior in
right of payment or security, as applicable, in the same manner and to the same
extent, to the Secured Obligations.

7.19          Post-Closing. Borrower shall:



 -29- 

 

(a)               use its reasonable best efforts to obtain the consents listed
on Schedule 7.19(a) within ten days of the Closing Date; and

(b)               deliver to Lender the Lien releases and IP releases set forth
on Schedule 7.19(b) within ten days of the Closing Date, or such longer time
period as is acceptable to Lender in its sole discretion.

SECTION 8. EVENTS OF DEFAULT

Any one or more of the following events shall be an Event of Default:

8.1              Payments. Borrower fails to pay any amount due under this
Agreement or any of the other Loan Documents on its payment date whether
scheduled, upon acceleration or otherwise; or

8.2              Covenants. Borrower breaches or defaults in the performance of
any covenant or Secured Obligation under this Agreement, or any of the other
Loan Documents or any other agreement between Borrower and Lender; or

8.3              Representations. Any representation or warranty made by
Borrower in any Loan Document shall have been false or misleading in any
material respect when made or furnished or deemed made or furnished; or

8.4              Insolvency. Borrower (A) (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to pay or perform under the Loan Documents, or shall become
insolvent; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33 1/3% or more) of the assets or property of Borrower; or (vi)
shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either (i)
the commencement of an involuntary action against Borrower seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation,
without such action being dismissed or all orders or proceedings thereunder
affecting the operations or the business of Borrower being stayed; or (ii) a
stay of any such order or proceedings shall thereafter be set aside and the
action setting it aside shall not be timely appealed; or (iii) Borrower shall
file any answer admitting or not contesting the material allegations of a
petition filed against Borrower in any such proceedings; or (iv) the court in
which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or

8.5              Attachments; Judgments. Any portion of Borrower’s assets are
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money, individually or in the
aggregate, of at least $250,000, or Borrower is enjoined or in any way prevented
by court order from conducting any part of its business; or



 -30- 

 

8.6              Other Obligations. The occurrence of any default under any
agreement or obligation of Borrower involving any Indebtedness in excess of
$250,000, or receipt of written notice of the occurrence of any default under
any other agreement or obligation of Borrower with annual payments or receipts
in excess of $250,000.

8.7              Loan Documents. (a) The occurrence of any default under any
Loan Document or any other agreement between Borrower and Lender, (b) (i) the
guaranty set forth in Section 11 of this Agreement ceases to be in full force
and effect for any reason whatsoever, including, without limitation, a
determination by any governmental authority that this Agreement is invalid, void
or unenforceable or (ii) any Subsidiary Guarantor or any Person acting on behalf
of such Subsidiary Guarantor shall contest in any manner the validity, binding
nature or enforceability of this Agreement or (iii) the obligations of any
Subsidiary Guarantor under any Loan Document are not or cease to be legal,
valid, binding and enforceable in accordance with the terms of such Loan
Document, or (c) (x) any security interest purported to be created by any Loan
Document shall cease to be, or shall be asserted in writing by Borrower not to
be, a valid, perfected, security interest having the priority required by the
Intercreditor Agreement or any other intercreditor agreement delivered under
this Agreement (except as otherwise expressly provided in this Agreement, the
Intercreditor Agreement or such Security Document) in any material portion of
the Collateral covered thereby, or (y) the Secured Obligations shall cease to
constitute Indebtedness senior in right of security under and subject to the
terms of any intercreditor agreement delivered under this Agreement in respect
of the Liens securing Indebtedness ranking junior in right of security to the
Term Loan or, in any case, such intercreditor provisions shall be invalidated or
otherwise cease to be legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their terms.

8.8              Change in Control. The occurrence of any Change of Control.

SECTION 9. REMEDIES

9.1              General. Upon and during the continuance of any one or more
Events of Default, (i) Lender may, at its option, accelerate and demand payment
of all or any part of the Secured Obligations together with the Prepayment
Charge and the End of Term Payment and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 8.4, all of the Secured Obligations shall automatically be
accelerated and made due and payable, in each case without any further notice or
act), (ii) Lender may, at its option, sign and file in Borrower’s name any and
all collateral assignments, notices, control agreements, security agreements and
other documents it deems necessary or appropriate to perfect or protect the
repayment of the Secured Obligations, and in furtherance thereof, Borrower
hereby grants Lender an irrevocable power of attorney coupled with an interest,
and (iii) Lender may notify any of Borrower’s account debtors to make payment
directly to Lender, compromise the amount of any such account on Borrower’s
behalf and endorse Lender’s name without recourse on any such payment for
deposit directly to Lender’s account. Subject to the Intercreditor Agreement,
Lender may exercise all rights and remedies with respect to the Collateral under
the Loan Documents or otherwise available to it under the UCC and other
applicable law, including the right to release, hold, sell, lease, liquidate,
collect, realize upon, or otherwise dispose of all or any part of the Collateral
and the right to occupy, utilize, process and commingle the Collateral. All
Lender’s rights and remedies shall be cumulative and not exclusive.



 -31- 

 

9.2              Collection; Foreclosure. Upon the occurrence and during the
continuance of any Event of Default, Lender may, subject to the Intercreditor
Agreement, at any time or from time to time, apply, collect, liquidate, sell in
one or more sales, lease or otherwise dispose of, any or all of the Collateral,
in its then condition or following any commercially reasonable preparation or
processing, in such order as Lender may elect. Any such sale may be made either
at public or private sale at its place of business or elsewhere. Borrower agrees
that any such public or private sale may occur upon ten calendar days’ prior
written notice to Borrower. Lender may require Borrower to assemble the
Collateral and make it available to Lender at a place designated by Lender that
is reasonably convenient to Lender and Borrower. Subject to the Intercreditor
Agreement, the proceeds of any sale, disposition or other realization upon all
or any part of the Collateral shall be applied by Lender in the following order
of priorities:

First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 10.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

9.3              No Waiver. Lender shall be under no obligation to marshal any
of the Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Lender to marshal any
Collateral.

9.4              Cumulative Remedies. The rights, powers and remedies of Lender
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Lender.

SECTION 10. MISCELLANEOUS

10.1          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.



 -32- 

 

10.2          Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of hand delivery or delivery by an overnight express service or overnight mail
delivery service; or (ii) the third calendar day after deposit in the United
States mails, with proper first class postage prepaid, in each case addressed to
the party to be notified as follows:

  (a) If to Lender:           Naxyris S.A.     c/o Naxos Capital Partners    
Attention:  Robert Frost     6 Pall Mall East     London SW1Y 5BF           with
a copy (which shall not constitute notice) to:            Jones Day     250
Vesey Street     New York, New York 10281     Phone: (212) 326-3939    
Attention: Robert A. Profusek     Katharine Donaldson    
Email: raprofusek@jonesday.com     kdonaldson@jonesday.com         (b) If to
Borrower:           AMYRIS, INC.     Attention:  General Counsel     5885 Hollis
Street, Suite 100     Emeryville, CA 94608     Attn:  General Counsel     Phone:
(510) 450-0761           with a copy (which shall not constitute notice) to:   
        Fenwick & West LLP     Silicon Valley Center     801 California Street  
  Mountain View, CA 94041     Attn:  David Michaels     Phone:  650-988-8500    
Email:  dmichaels@fenwick.com





 -33- 

 

or to such other address as each party may designate for itself by like notice.

10.3          Entire Agreement; Amendments.

(a)               This Agreement and the other Loan Documents constitute the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and thereof, and supersede and replace in their entirety
any prior proposals, term sheets, non-disclosure or confidentiality agreements,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof or thereof.

(b)               Neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 10.3(b). The Lender and Borrower may, from
time to time, (i) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of Lender or of Borrower hereunder or thereunder or (ii) waive, on such
terms and conditions as Lender may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any default or
Event of Default and its consequences. Any such waiver and any such amendment,
supplement or modification shall be binding upon Borrower, Lender and all future
holders of the Term Loan.

10.4          No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

10.5          No Waiver. The powers conferred upon Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Lender to
exercise any such powers. No omission or delay by Lender at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by Borrower at any time designated, shall
be a waiver of any such right or remedy to which Lender is entitled, nor shall
it in any way affect the right of Lender to enforce such provisions thereafter.

10.6          Survival. All agreements, representations and warranties contained
in this Agreement and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Lender and shall survive
the execution and delivery of this Agreement and the expiration or other
termination of this Agreement.



 -34- 

 

10.7          Successors and Assigns. The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on Borrower
and its permitted assigns (if any). Borrower shall not assign its obligations
under this Agreement or any of the other Loan Documents without Lender’s express
prior written consent, and any such attempted assignment shall be void and of no
effect. Lender may assign, transfer, or endorse its rights hereunder and under
the other Loan Documents without prior notice to Borrower, and all of such
rights shall inure to the benefit of Lender’s successors and permitted assigns,
provided, that, except during the continuance of an Event of Default, Lender
shall not assign, transfer or endorse its rights hereunder or under any other
Loan Document to (i) any entity which is a direct a competitor of Borrower, (ii)
an entity which operates a business in the same industry as Borrower or (iii) an
affiliate of any entity meeting the criteria set forth in the preceding clause
(i) or (ii), excluding, in each case, any entities which, together with their
consolidated affiliates, at the time of assignment have equity investments in
such a competitor, business or affiliate of Borrower not in excess of 10.0% of
the total equity investments owned by such entities and their consolidated
affiliates.

10.8          Governing Law. This Agreement and the other Loan Documents have
been negotiated and delivered to Lender in the State of New York, and shall have
been accepted by Lender in the State of New York. Payment to Lender by Borrower
of the Secured Obligations is due in the State of New York. This Agreement and
the other Loan Documents shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

10.9          Consent to Jurisdiction and Venue. All judicial proceedings (to
the extent that the reference requirement of Section 10.10 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents shall be brought in the courts of the State of New York sitting in the
borough of Manhattan in New York City, the courts of the United States for the
Southern District of New York, and, in each case, appellate courts thereof. By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in such
courts; (b) waives any objection as to jurisdiction or venue in such courts; (c)
agrees not to assert any defense based on lack of jurisdiction or venue in the
aforesaid courts; and (d) irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement or the other Loan Documents.
Service of process on any party hereto in any action arising out of or relating
to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 10.2, and shall be deemed effective
and received as set forth in Section 10.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.

10.10      Mutual Waiver of Jury Trial / Judicial Reference.



 -35- 

 

(a)               Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert Person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH OF BORROWER AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS ASSIGNEE OR
BY LENDER OR ITS ASSIGNEE AGAINST BORROWER. This waiver extends to all such
Claims, including Claims that involve Persons other than Borrower and Lender;
Claims that arise out of or are in any way connected to the relationship between
Borrower and Lender; and any Claims for damages, breach of contract, tort,
specific performance, or any equitable or legal relief of any kind, arising out
of this Agreement, any other Loan Document.

(b)               In the event Claims are to be resolved by judicial reference,
either party may seek from a court identified in Section 10.9, any prejudgment
order, writ or other relief and have such prejudgment order, writ or other
relief enforced to the fullest extent permitted by law notwithstanding that all
Claims are otherwise subject to resolution by judicial reference.

10.11      Professional Fees. Borrower promises to pay Lender’s fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorneys’ fees, UCC searches, filing costs, and other
miscellaneous expenses, all as set forth on a summary invoice provided to
Borrower. In addition, Borrower promises to pay any and all reasonable
attorneys’ and other professionals’ fees and expenses (including fees and
expenses of in-house counsel) incurred by Lender after the Closing Date in
connection with or related to: (a) the Term Loan; (b) the administration,
syndication, distribution, collection, or enforcement of the Term Loan; (c) the
amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the enforcement,
collection or protection of Lender’s rights in connection with this Agreement
and the Loan Documents, including the protection, preservation, audit, field
exam, sale, lease, liquidation, or disposition of Collateral or the exercise of
remedies with respect to the Collateral; (f) any legal, litigation,
administrative, arbitration, or out of court proceeding in connection with or
related to Borrower or the Collateral, and any appeal or review thereof; (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Lender in any adversary
proceeding or contested matter commenced or continued by or on behalf of
Borrower’s estate, and any appeal or review thereof.



 -36- 

 

10.12      Confidentiality. Lender acknowledges that certain items of Collateral
and information provided to Lender by Borrower are confidential and proprietary
information of Borrower, if and to the extent such information either (x) is
marked as confidential by Borrower at the time of disclosure, or (y) should
reasonably be understood to be confidential (the “Confidential Information”).
Accordingly, Lender agrees that any Confidential Information it may obtain
pursuant to Section 7.1 of this Agreement, in the course of acquiring,
administering, or perfecting Lender’s security interest in the Collateral or
otherwise shall not be disclosed to any other Person or entity in any manner
whatsoever, in whole or in part, without the prior written consent of Borrower,
except that Lender may disclose any such information: (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its affiliates if Lender in its sole discretion determines that any such party
should have access to such information in connection with such party’s
responsibilities in connection with the Term Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public (other than as a result of Lender’s breach of
its obligations under this Section 10.12); (c) if required or appropriate in any
report, statement or testimony submitted to any governmental authority having or
claiming to have jurisdiction over Lender; (d) if required or appropriate in
response to any summons or subpoena or in connection with any litigation, to the
extent permitted or deemed advisable by Lender’s counsel; (e) to comply with any
legal requirement or law applicable to Lender; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including Lender’s sale, lease, or other disposition of Collateral
after default; (g) to any participant or assignee of Lender or any prospective
participant or assignee; provided, that such participant or assignee or
prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its affiliates or any
guarantor under this Agreement or the other Loan Documents.

10.13      Assignment of Rights. Borrower acknowledges and understands that
Lender may sell and assign all or part of its interest hereunder and under the
Loan Documents to any Person or entity (an “Assignee”), subject to the
restrictions set forth in Section 10.7. After such a permitted assignment the
term “Lender” as used in the Loan Documents shall mean and include such
Assignee, and such Assignee shall be vested with all rights, powers and remedies
of Lender hereunder with respect to the interest so assigned; but with respect
to any such interest not so transferred, Lender shall retain all rights, powers
and remedies hereby given. No such assignment by Lender shall relieve Borrower
of any of its obligations hereunder. Lender agrees that in the event of any
transfer by it of the Note(s)(if any), it will endorse thereon a notation as to
the portion of the principal of the Note(s), which shall have been paid at the
time of such transfer and as to the date to which interest shall have been last
paid thereon. Borrower shall maintain a register (the “Register”) for the
recordation of the name and address of any Lender and the principal amount of
and stated interest on the amount owing to each Lender pursuant to the terms
hereof from time to time. The entries in the Register shall be conclusive absent
manifest error, and Borrower and each Lender shall treat each person or entity
whose name is recorded in the Register as a Lender for all purposes of this
Agreement. In the event that any Lender sells a participation interest in any
Term Loan, such Lender shall maintain a similar register. The parties shall take
any other action necessary from time to time to establish that this Term Loan
(and any Note(s) evidence the Term Loan) and the amounts otherwise owing
hereunder are in registered form under section 5f.103-1(c) of the Treasury
Regulations.



 -37- 

 

10.14      Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Lender. The Loan Documents and the Secured Obligations and Collateral security
shall continue to be effective, or shall be revived or reinstated, as the case
may be, if at any time payment and performance of the Secured Obligations or any
transfer of Collateral to Lender, or any part thereof is rescinded, avoided or
avoidable, reduced in amount, or must otherwise be restored or returned by, or
is recovered from, Lender or by any obligee of the Secured Obligations, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment, performance, or transfer of Collateral had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, avoided,
avoidable, restored, returned, or recovered, the Loan Documents and the Secured
Obligations shall be deemed, without any further action or documentation, to
have been revived and reinstated except to the extent of the full, final, and
indefeasible payment to Lender in Cash.

10.15      Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

10.16      No Third-Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Lender and Borrower unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely between Lender and Borrower.

10.17      Publicity.

(a)               So long as Lender provides Borrower prior written notice and a
reasonable opportunity to review, Borrower consents to the publication and use
by Lender and any of its member businesses and Affiliates of (i) Borrower’s name
(including a brief description of the relationship between Borrower and Lender)
and logo and a hyperlink to Borrower’s web site, separately or together, in
written and oral presentations, advertising, promotional and marketing
materials, client lists, public relations materials or on its web site
(together, the “Lender Publicity Materials”); (ii) the names of officers of
Borrower in the Lender Publicity Materials; and (iii) Borrower’s name,
trademarks or servicemarks in any news release concerning Lender.

(b)               Neither Borrower nor any of its member businesses and
Affiliates shall, without Lender’s consent (which shall not be unreasonably
withheld or delayed), publicize or use (i) Lender’s name (including a brief
description of the relationship between Borrower and Lender), logo or hyperlink
to Lender’s web site, separately or together, in written and oral presentations,
advertising, promotional and marketing materials, client lists, public relations
materials or on its web site (together, the “Borrower Publicity Materials”);
(ii) the names of officers of Lender in the Borrower Publicity Materials; and
(iii) Lender’s name, trademarks, servicemarks in any news release concerning
Borrower, provided, however, that this provision shall not restrict Borrower
from disclosing or using any such information as required by applicable law or
regulation.

10.18      ORIGINAL ISSUE DISCOUNT LEGEND. THE TERM LOAN HAS BEEN ISSUED WITH
ORIGINAL ISSUE DISCOUNT FOR U.S. FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE,
AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE, AND YIELD TO MATURITY OF SUCH
LOANS MAY BE OBTAINED BY WRITING TO BORROWER AT THE ADDRESS SET FORTH IN SECTION
10.2.

SECTION 11. GUARANTY; WAIVERS.



 -38- 

 

(a)               Guaranty. Each Subsidiary Guarantor unconditionally and
irrevocably guarantees to Lender the full and prompt payment when due (whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) and performance of the Secured Obligations (the “Guaranteed
Obligations”). The Guaranteed Obligations include interest that, but for a
proceeding under any Insolvency Proceeding, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against Borrower for
such interest in any such proceeding.

(b)               Separate Obligation. Each Subsidiary Guarantor acknowledges
and agrees that: (i) the Guaranteed Obligations are separate and distinct from
any Indebtedness arising under or in connection with any other document,
including under any provision of this Agreement other than this Section 11,
executed at any time by such Subsidiary Guarantor in favor of Lender; and (ii)
such Subsidiary Guarantor shall pay and perform all of the Guaranteed
Obligations as required under this Section 11, and Lender may enforce any and
all of its rights and remedies hereunder, without regard to any other document,
including any provision of this Agreement other than this Section 11, at any
time executed by such Subsidiary Guarantor in favor of Lender, irrespective of
whether any such other document, or any provision thereof or hereof, shall for
any reason become unenforceable or any of the Indebtedness thereunder shall have
been discharged, whether by performance, avoidance or otherwise. Each Subsidiary
Guarantor acknowledges that, in providing benefits to Borrower and Lender is
relying upon the enforceability of this Section 11 and the Guaranteed
Obligations as separate and distinct Indebtedness of such Subsidiary Guarantor,
and each Subsidiary Guarantor agrees that Lender would be denied the full
benefit of its bargain if at any time this Section 11 or the Guaranteed
Obligations were treated any differently. The fact that the guaranty is set
forth in this Agreement rather than in a separate guaranty document is for the
convenience of Borrower and Subsidiary Guarantors and shall in no way impair or
adversely affect the rights or benefits of Lender under this Section 11. Each
Subsidiary Guarantor agrees to execute and deliver a separate document,
immediately upon request at any time of Lender, evidencing such Subsidiary
Guarantor’s obligations under this Section 11. Upon the occurrence of any Event
of Default, a separate action or actions may be brought against such Subsidiary
Guarantor, whether or not Borrower, any other Subsidiary Guarantor or any other
Person is joined therein or a separate action or actions are brought against
Borrower, any such other Subsidiary Guarantor or any such other Person.

(c)               Limitation of Guaranty. To the extent that any court of
competent jurisdiction shall impose by final judgment under applicable Laws
(including sections 544 and 548 of the Bankruptcy Code) any limitations on the
amount of any Subsidiary Guarantor’s liability with respect to the Guaranteed
Obligations that Lender can enforce under this Section 11, Lender by its
acceptance hereof accepts such limitation on the amount of such Subsidiary
Guarantor’s liability hereunder to the extent needed to make this Section 11
fully enforceable and nonavoidable.

(d)               Liability of Subsidiary Guarantors. The liability of any
Subsidiary Guarantor under this Section 11 shall be irrevocable, absolute,
independent and unconditional, and shall not be affected by any circumstance
that might constitute a discharge of a surety or guarantor other than the
indefeasible payment and performance in full of all Guaranteed Obligations. In
furtherance of the foregoing and without limiting the generality thereof, each
Subsidiary Guarantor agrees as follows:



 -39- 

 

(i)                 such Subsidiary Guarantor’s liability hereunder shall be the
immediate, direct, and primary obligation of such Subsidiary Guarantor and shall
not be contingent upon Lender’s exercise or enforcement of any remedy it may
have against Borrower or any other Person, or against any collateral or other
security for any Guaranteed Obligations;

(ii)              this Guaranty is a guaranty of payment when due and not merely
of collectability;

(iii)            Lender may enforce this Section 11 upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Lender, on
the one hand, and Borrower or any other Person, on the other hand, with respect
to the existence of such Event of Default;

(iv)             such Subsidiary Guarantor’s payment of a portion, but not all,
of the Guaranteed Obligations shall in no way limit, affect, modify or abridge
such Subsidiary Guarantor’s liability for any portion of the Guaranteed
Obligations remaining unsatisfied; and

(v)               such Subsidiary Guarantor’s liability with respect to the
Guaranteed Obligations shall remain in full force and effect without regard to,
and shall not be impaired or affected by, nor shall such Subsidiary Guarantor be
exonerated or discharged by, any of the following events:

(A)             any proceeding under any Insolvency Proceeding;

(B)              any limitation, discharge, or cessation of the liability of
Borrower or any other Person for any Guaranteed Obligations due to any statute,
regulation or rule of law, or any invalidity or unenforceability in whole or in
part of any of the Guaranteed Obligations or the Loan Documents;

(C)              any merger, acquisition, consolidation or change in structure
of Borrower or any Subsidiary Guarantor or any other guarantor or Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of Borrower or any other Person;

(D)             any assignment or other transfer, in whole or in part, of
Lender’s interests in and rights under this Agreement (including this Section
11) or the other Loan Documents;

(E)              any claim, defense, counterclaim or setoff, other than that of
prior performance, that Borrower, such Subsidiary Guarantor, any other Guarantor
or any other Person may have or assert, including any defense of incapacity or
lack of corporate or other authority to execute any of the Loan Documents;



 -40- 

 

(F)              Lender’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document or any Guaranteed Obligations;

(G)             Lender’s exercise or non-exercise of any power, right or remedy
with respect to any Guaranteed Obligations or any collateral;

(H)             Lender’s vote, claim, distribution, election, acceptance, action
or inaction in any proceeding under any Bankruptcy Law; or

(I)                any other guaranty, whether by such Subsidiary Guarantor or
any other Person, of all or any part of the Guaranteed Obligations or any other
Indebtedness, obligations or liabilities of Borrower to Lender.

(e)               Consents of Subsidiary Guarantors. Each Subsidiary Guarantor
hereby unconditionally consents and agrees that, without notice to or further
assent from such Subsidiary Guarantor:

(i)                 the principal amount of the Guaranteed Obligations may be
increased or decreased and additional Indebtedness or obligations of Borrower
under the Loan Documents may be incurred and the time, manner, place or terms of
any payment under any Loan Document may be extended or changed, by one or more
amendments, modifications, renewals or extensions of any Loan Document or
otherwise;

(ii)              the time for Borrower’s (or any other Person’s) performance of
or compliance with any term, covenant or agreement on its part to be performed
or observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as Lender (as
applicable under the relevant Loan Documents) may deem proper;

(iii)            Lender may request and accept other guaranties and may take and
hold security as collateral for the Guaranteed Obligations, and may, from time
to time, in whole or in part, exchange, sell, surrender, release, subordinate,
modify, waive, rescind, compromise or extend such other guaranties or security
and may permit or consent to any such action or the result of any such action,
and may apply such security and direct the order or manner of sale thereof; and

(iv)             Lender may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege even if the exercise
thereof affects or eliminates any right of subrogation or any other right of
such Subsidiary Guarantor against Borrower.

(f)                Subsidiary Guarantor’s Waivers. Each Subsidiary Guarantor
waives and agrees not to assert:



 -41- 

 

(i)                 any right to require Lender to proceed against Borrower, any
other Guarantor or any other Person, or to pursue any other right, remedy, power
or privilege of Lender whatsoever;

(ii)              the defense of the statute of limitations in any action
hereunder or for the collection or performance of the Guaranteed Obligations;

(iii)            any defense arising by reason of any lack of corporate or other
authority or any other defense of Borrower, such Guarantor or any other Person;

(iv)             any defense based upon Lender’s errors or omissions in the
administration of the Guaranteed Obligations;

(v)               any rights to set offs and counterclaims;

(vi)             without limiting the generality of the foregoing, to the
fullest extent permitted by law, any defenses or benefits that may be derived
from or afforded by applicable laws limiting the liability of or exonerating
guarantors or sureties, or that may conflict with the terms of this Section 11;
and

(vii)          any and all notice of the acceptance of this guaranty, and any
and all notice of the creation, renewal, modification, extension or accrual of
the Guaranteed Obligations, or the reliance by Lender upon this Guaranty, or the
exercise of any right, power or privilege hereunder.

The Guaranteed Obligations shall conclusively be deemed to have been created,
contracted, incurred and permitted to exist in reliance upon this Guaranty. Each
Subsidiary Guarantor waives promptness, diligence, presentment, protest, demand
for payment, notice of default, dishonor or nonpayment and all other notices to
or upon Borrower, each Guarantor or any other Person with respect to the
Guaranteed Obligations.

(g)               Financial Condition of Borrower. No Subsidiary Guarantor shall
have any right to require Lender to obtain or disclose any information with
respect to: the financial condition or character of Borrower or the ability of
Borrower to pay and perform the Guaranteed Obligations; the Guaranteed
Obligations; any collateral or other security for any or all of the Guaranteed
Obligations; the existence or nonexistence of any other guarantees of all or any
part of the Guaranteed Obligations; any action or inaction on the part of Lender
or any other Person; or any other matter, fact or occurrence whatsoever. Each
Subsidiary Guarantor hereby acknowledges that it has undertaken its own
independent investigation of the financial condition of Borrower and all other
matters pertaining to this Guaranty and further acknowledges that it is not
relying in any manner upon any representation or statement of Lender with
respect thereto.



 -42- 

 

(h)               Subrogation. Until the Guaranteed Obligations shall be
satisfied in full and the Aggregate Commitments shall be terminated, each
Subsidiary Guarantor shall not have, and shall not directly or indirectly
exercise: (i) any rights that it may acquire by way of subrogation under this
Section 11, by any payment hereunder or otherwise; (ii) any rights of
contribution, indemnification, reimbursement or similar suretyship claims
arising out of this Section 11; or (iii) any other right that it might otherwise
have or acquire (in any way whatsoever) that could entitle it at any time to
share or participate in any right, remedy or security of Lender as against any
Borrower or other Guarantors or any other Person, whether in connection with
this Section 11, any of the other Loan Documents or otherwise. If any amount
shall be paid to any Subsidiary Guarantor on account of the foregoing rights at
any time when all the Guaranteed Obligations shall not have been paid in full,
such amount shall be held in trust for the benefit of Lender and shall forthwith
be paid to Lender to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.

(i)                 Subordination. All payments on account of all Indebtedness,
liabilities and other obligations of Borrower to any Subsidiary Guarantor,
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined
(the “Subsidiary Guarantor Subordinated Indebtedness”) shall be subject,
subordinate and junior in right of payment and exercise of remedies, to the
extent and in the manner set forth herein, to the prior payment in full in Cash
or Cash Equivalents of the Guaranteed Obligations. As long as any of the
Guaranteed Obligations (other than unasserted contingent indemnification
obligations) shall remain outstanding and unpaid, each Subsidiary Guarantor
shall not accept or receive any payment or distribution by or on behalf of
Borrower or any other Subsidiary Guarantor, directly or indirectly, or assets of
Borrower or any other Subsidiary Guarantor, of any kind or character, whether in
cash, property or securities, including on account of the purchase, redemption
or other acquisition of Subsidiary Guarantor Subordinated Indebtedness, as a
result of any collection, sale or other disposition of collateral, or by setoff,
exchange or in any other manner, for or on account of the Subsidiary Guarantor
Subordinated Indebtedness (“Subsidiary Guarantor Subordinated Indebtedness
Payments”), except that, so long as an Event of Default does not then exist, any
Subsidiary Guarantor shall be entitled to accept and receive payments on its
Subsidiary Guarantor Subordinated Indebtedness, in accordance with past business
practices of such Subsidiary Guarantor and Borrower (or any other applicable
Subsidiary Guarantor) and not in contravention of any law or the terms of the
Loan Documents.

If any Subsidiary Guarantor Subordinated Indebtedness Payments shall be received
in contravention of this Section 11, such Subsidiary Guarantor Subordinated
Indebtedness Payments shall be held in trust for the benefit of Lender and shall
be paid over or delivered to Lender for application to the payment in full in
Cash or Cash Equivalents of all Guaranteed Obligations remaining unpaid to the
extent necessary to give effect to this Section 11 after giving effect to any
concurrent payments or distributions to Lender in respect of the Guaranteed
Obligations.



 -43- 

 

(j)                 Continuing Guaranty. This Guaranty is a continuing guaranty
and agreement of subordination and shall continue in effect and be binding upon
each Subsidiary Guarantor until termination of the Term Commitment and payment
and performance in full of the Guaranteed Obligations, including Guaranteed
Obligations which may exist continuously or which may arise from time to time
under successive transactions, and each Subsidiary Guarantor expressly
acknowledges that this guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist. This Guaranty shall continue in effect and be binding upon each
Subsidiary Guarantor until actual receipt by Lender of written notice from such
Subsidiary Guarantor of its intention to discontinue this Guaranty as to future
transactions (which notice shall not be effective until noon on the day that is
five Business Days following such receipt); provided that no revocation or
termination of this guaranty shall affect in any way any rights of Lender
hereunder with respect to any Guaranteed Obligations arising or outstanding on
the date of receipt of such notice, including any subsequent continuation,
extension, or renewal thereof, or change in the terms or conditions thereof, or
any Guaranteed Obligations made or created after such date to the extent made or
created pursuant to a legally binding commitment of Lender in existence as of
the date of such revocation (collectively, “Existing Guaranteed Obligations”),
and the sole effect of such notice shall be to exclude from this Guaranty
Guaranteed Obligations thereafter arising which are unconnected to any Existing
Guaranteed Obligations.

(k)               Reinstatement. This Guaranty shall continue to be effective or
shall be reinstated and revived, as the case may be, if, for any reason, any
payment of the Guaranteed Obligations by or on behalf of Borrower (or receipt of
any proceeds of collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to Borrower, its estate, trustee, receiver or any other Person (including under
any Bankruptcy Law), or must otherwise be restored by Lender, whether as a
result of proceedings under any bankruptcy law or otherwise. All losses,
damages, costs and expenses that Lender may suffer or incur as a result of any
voided or otherwise set aside payments shall be specifically covered by the
indemnity in favor of Lender contained in Section 11.

(l)                 Substantial Benefits. The Term Loan provided to or for the
benefit of Borrower hereunder by Lender has been and is to be contemporaneously
used for the benefit of Borrower and each Subsidiary Guarantor and their
respective Subsidiaries. It is the position, intent and expectation of the
parties that Borrower and each Subsidiary Guarantor have derived and will derive
significant and substantial benefits from the Term Loan to be made available by
Lender under the Loan Documents. Each Subsidiary Guarantor has received at least
“reasonably equivalent value” (as such phrase is used in Section 548 of the
Bankruptcy Code and in comparable provisions of other applicable Laws) and more
than sufficient consideration to support its obligations hereunder in respect of
the Guaranteed Obligations. Immediately prior to and after and giving effect to
the incurrence of each Subsidiary Guarantor’s obligations under this Guaranty,
such Subsidiary Guarantor will be solvent and will not be subject to any
Insolvency Proceedings.



 -44- 

 

(m)             KNOWING AND EXPLICIT WAIVERS. EACH SUBSIDIARY GUARANTOR
ACKNOWLEDGES THAT IT EITHER HAS OBTAINED THE ADVICE OF LEGAL COUNSEL OR HAS HAD
THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS AND
PROVISIONS OF THIS SECTION 12. EACH SUBSIDIARY GUARANTOR ACKNOWLEDGES AND AGREES
THAT EACH OF THE WAIVERS AND CONSENTS SET FORTH HEREIN IS MADE WITH FULL
KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES, THAT ALL SUCH WAIVERS AND
CONSENTS HEREIN ARE EXPLICIT AND KNOWING AND THAT EACH SUBSIDIARY GUARANTOR
EXPECTS SUCH WAIVERS AND CONSENTS TO BE FULLY ENFORCEABLE.

If, while any Subsidiary Guarantor Subordinated Indebtedness is outstanding, any
proceeding under any Bankruptcy Law is commenced by or against Borrower or its
property, Lender is hereby irrevocably authorized and empowered (in the name of
Borrower or in the name of any Subsidiary Guarantor or otherwise), but shall
have no obligation, to demand, sue for, collect and receive every payment or
distribution in respect of all Subsidiary Guarantor Subordinated Indebtedness
and give acquittances therefor and to file claims and proofs of claim and take
such other action (including voting the Subsidiary Guarantor Subordinated
Indebtedness) as it may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of Lender; and each Subsidiary
Guarantor shall promptly take such action as Lender may reasonably request: (A)
to collect the Subsidiary Guarantor Subordinated Indebtedness for the account of
Borrower and any Subsidiary Guarantor and to file appropriate claims or proofs
of claim in respect of the Subsidiary Guarantor Subordinated Indebtedness; (B)
to execute and deliver to Lender such powers of attorney, assignments and other
instruments as it may request to enable it to enforce any and all claims with
respect to the Subsidiary Guarantor Subordinated Indebtedness; and (C) to
collect and receive any and all Subsidiary Guarantor Subordinated Indebtedness
Payments.

(n)               Any payment on account of an amount that is payable hereunder
or under any other Loan Document must be made in United States Dollars.

(SIGNATURES TO FOLLOW)

 

 

 



 -45- 

 

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

BORROWER:

AMYRIS, INC.

Signature: /s/ Kathleen Valiasek

Print Name: Kathleen Valiasek

Title: Chief Business Officer

AMYRIS CLEAN BEAUTY, INC.

Signature: /s/ John Melo

Print Name: John Melo

Title: President and CEO

AMYRIS FUELS, LLC

Signature: /s/ Kathleen Valiasek

Print Name: Kathleen Valiasek

Title: Chief Financial Officer

AB TECHNOLOGIES LLC

Signature: /s/ Kathleen Valiasek

Print Name: Kathleen Valiasek

Title: Vice-President

 



[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

  

 

Lender:

NAXYRIS S.A.

Signature: /s/ Christoph Piel

Print Name: Christoph Piel

Title: Director

Signature: /s/ Jacques Reckinger

Print Name: Jacques Reckinger

Title: Director

 

 



[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]



